DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16920164 on July 02, 2020. Please note claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "3b" and “3" have both been used to designate same structure in figure 1, Fig. 2A, Fig 2B, Fig. 5, Fig. 6A and  Fig. 6B.
Reference characters "3a" and “3" have both been used to designate same structure in Fig. 2A and Fig. 6A.
Reference characters "41" and “41B" have both been used to designate same structure in Fig. 2B, Fig. 2C, Fig. 3B, Fig. 4A, Fig. 4B, Fig. 4C, Fig. 4D, Fig. 6B, Fig. 6C, and Fig. 7.
Reference characters "8" and “8E" have both been used to designate same structure in Fig. 2C, Fig. 4A, Fig. 4B and Fig. 4D.
Reference characters "13" and “41B" have both been used to designate same structure in Fig. 4D.
Reference characters "7" and “62" have both been used to designate same structure in Fig. 6B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunthaner et al. (US 20090283300 A1).

Regarding claim 1 (Currently Amended), Grunthaner discloses: An input device (see Figs. 1, Fig. 6, Fig. 7, touch sensor panel mobile device) comprising: 
(Fig. 1A, Fig. 6, [0051], substrate of the touch sensor panel 102 in which plurality of drive lines and sense lines resides); 
	a sensor unit provided on the support base member, the sensor unit including a plurality of electrodes (Figs. 1, Fig. 6, [0051], discloses touch sensor panel 624 can include a capacitive sensing medium having a plurality of drive lines and a plurality of sense lines); 
 	an extension portion extending from the support base member (Figs. 1, [0032], flex circuit 100), the extension portion including: 
a connection base connected to the support base member (Figs. 1, first end of the flex circuit 100 that connected to the touch sensor panel 102 in first attachment area 104); 
 		an extension end located at a distal side of the extension portion (Figs. 1, distal end i. e. tail 104 portion of the flex circuit 100); and 
 		a bend section provided between the connection base and the extension end, the bend section allowing bending of the extension portion (Figs. 1, [0032], bend section 106); 
 	a plurality of lead wires provided along a first principal surface of the extension portion and electrically conductive with the plurality of electrodes (Figs. 1, conductive traces 112 provided on the base film 110 of the flex circuit 100 and electrically connects the plurality of electrodes of the touch sensor panel); 
a flexible wiring substrate having a plurality of connection terminals disposed on a main surface thereof (Figs. 1, connection terminals i. e. active conductors, dummy conductors of the first attachment area 104 for bonding/electrical connection with touch sensor panel), the plurality of connection terminals facing the first principal surface of the extension portion and being electrically conductive with the plurality of lead wires at an extension-end side of the extension portion relative to the bend section (see Figs. 1, discloses the first attachment area 104 faces the attachment surface of the extension portion of flex circuit 100 comprising plurality of active conductors that connect the touch sensors to traces 112 at an extension-end side of the extension portion relative to the bend section as illustrated in figures); and 
a cover is provided at the bend section so as to entirely over the plurality of lead wires which are located at the bend section (Figs. 1, base film 110 that resides over the conductive traces 112 on bend section 106).  

	Regarding claim 2 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches  	a joining member (Figs. 1, Fig. 2D, first attachment area 104 having active conductors and dummy conductors for connecting/bonding with pad 116 of touch sensor panel 102) including: 
	ALPSP614216/920,164a conductive joining portion for joining the plurality of lead wires and the plurality of connection terminals in an electrically conductive manner (Figs. 1, Fig. 2D, [0033], active conductors 120 that connects the touch sensors with traces 112 of flex circuit 100); and  
	a non-conductive joining portion extending over the bend section and serving as at least a part of the cover (Figs. 1, Fig. 2D, [0033], see dummy conductors 122).  

	Regarding claim 3 (Currently Amended), Grunthaner teaches the limitations of parent claim 2. Grunthaner further teaches wherein the joining member is formed of a cured product of an anisotropic conductive adhesive ([0037], discloses first attachment area 204 can be bonded down to touch sensor panel 202 with anisotropic conductive film (ACF), which can form a conductive bond between the conductors on the first attachment area and the pads on the touch sensor panel).  

	Regarding claim 4 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches wherein the flexible wiring substrate includes:  an extended section extending along the extension portion toward the sensor unit so as to cover the bend (Figs. 1, base film 110 of the flex circuit 100 extending along the extension portion toward the touch sensor and cover the bend section as illustrated in figure).

	Regarding claim 5 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches a functional layer provided on the support base member, wherein the functional layer extends over the bend section and serves as a part of the cover (Figs. 1, [0032], insulator 114 formed on the side of the flex circuit that faces touch sensor panel 102 when bonded to the touch sensor panel and extend over the bend 106 that serves as a part of the cover).  

	Regarding claim 6 (Original), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches wherein the functional layer includes a protection layer protecting the sensor unit (Figs. 1, [0032], [0045], (Figs. 1, [0032], insulator 114 formed on the side of the flex circuit that faces touch sensor panel 102. [0045] discloses insulator 414 for holding at least one conductive film at a fixed potential there by protecting the connections for the sensor unit).

Regarding claim 8 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches wherein the plurality of lead wires located at the bend section have a meandering section in which the plurality of lead wires meander, as viewed from a direction normal to the first principal surface (see Fig. 1B, meandering/winding/twisting section of the plurality of traces 112 on flex circuit 100).  

	Regarding claim 11 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches wherein, the support base member has a first base surface (see Figs. 1, top surface of the touch sensor panel 102), and a second base surface opposite to the first base surface, the second base surface being located on at an operation-surface side of the input device (see Figs. 1, bottom surface of the touch sensor panel 102).

	Regarding claim 12 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner further teaches a panel disposed facing the second base surface (Figs. 1, Figs. 7, disclose the display device 730 is positioned behind the second base surface/bottom surface of touch sensor panel as illustrated in figures).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grunthaner et al. (US 20090283300 A1) in view of Kuon et al. (US 20190198801 A1).

	Regarding claim 7 (Original), Grunthaner teaches the limitations of parent claim 5. Grunthaner does not seem to explicitly teach wherein the functional layer includes an optical layer.  
	However, in the same field of endeavor of the touch panel device, Lee teaches wherein the functional layer includes an optical layer (Fig. 5, [0172], discloses the first adhesive layer 630 can be an optically cleared adhesive resin (OCR) or optically cleared adhesive film (OCA film) over the base member i. e. flexible substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device as taught by Grunthaner with functional layer includes an optical layer as suggested by Kuon for forming transparent bonding layer for bonding/integrating the plurality of components in input device.

10.	Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Grunthaner et al. (US 20090283300 A1) in view of Watanabe et al. (US 20140251427 A1).

	Regarding claim 9 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner does not explicitly teach material of the support base member and the extension portion are formed of a translucent material containing a cycloolefin-based polymer.  
	However, it has been known in the electronic device to have used the substrate or support base member formed with a translucent material containing a cycloolefin-based polymer as an alternative. For example, Watanabe discloses material of the support base member or substrate formed by a translucent material containing a cycloolefin-based polymer [0079]).
.

11.	Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Grunthaner et al. (US 20090283300 A1) in view of Tsai et al. (US 20150241906 A1).

	Regarding claim 10 (Currently Amended), Grunthaner teaches the limitations of parent claim 1. Grunthaner does not seem to explicitly teach  a routing pattern provided on the support base member, the routing pattern electrically connecting the plurality of electrodes and the plurality of lead wires, wherein the plurality of lead wires located at the bend section are formed of a material the same as that forming the routing pattern.  
	However, in the same field of endeavor of the touch panel device for connecting the flexible printed circuit board with touch sensing electrodes, Tsai teaches a routing pattern provided on the support base member (Fig. 5, discloses the plurality of connecting lines 234 are provide on the base portion 212), the routing pattern electrically connecting the plurality of electrodes and the plurality of lead wires (Fig. 5, plurality of connecting lines 234 electrically connected to the plurality of touch electrode patterns 232 and lead wires i. e, connecting wire extended over the first folding portion 214), wherein the plurality of lead wires located at the bend section are formed of a material the same as that forming the routing pattern (see Fig. 5, [0039], discloses the same connecting lines 234 are extended from base portion 212 to first folding portion 214).
	Therefore, in view of teachings of Grunthaner and Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
	
Conclusion 
12.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20140092322 A1) teaches similar disclosures of plurality of bending segments respectively connecting the active area and the extending area, and plurality of extending wires connect the bonding pads, and extend to the extending area (see Abstract, Fig. 2).
Park et al (US 20190019855 A1) teaches similar disclosures of curved/bend flexible printed circuit board connected to the sensing unit of the touch panel (see Fig. 13).
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693